Citation Nr: 1634047	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  11-26 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for chronic bronchitis, claimed as respiratory condition. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Army from March 1981 until March 1984. 

This case comes before the Board of Veterans Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran had a video hearing before the undersigned Veterans Law Judge (VLJ) in June 2016. 

The issue of chronic bronchitis, claimed as a respiratory condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The weight of the evidence is against finding that the Veteran has a current hearing loss disability. 

2. The weight of the evidence supports a finding that the Veteran's tinnitus condition is related to in-service noise exposure. 






CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Further concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Impaired hearing, however, only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


A. Bilateral Hearing Loss

The Veteran reported that he was exposed to loud noises as part of his duties as a helicopter crew chief and that his hearing has gradually worsened. However, the evidence does not support that the Veteran has a current hearing loss disability for VA purposes. 

The Veteran had a VA examination. On the authorized audiological evaluation in February 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
25
25
LEFT
5
5
10
30
35

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 in the left ear.

This does not constitute a current hearing loss disability for VA purposes under 38 C.F.R. § 3.385. Therefore, element (1) of the claim is not met and service connection must be denied. 

B. Tinnitus

The Veteran has provided competent and credible lay statements of having tinnitus.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation.")  

Additionally, the provisions of subsection 3.303(b) for chronic disabilities do apply and the claim may be established with evidence of in-service incurrence, a chronicity in service or a continuity of symptomatology after service.  

With evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  Therefore, the continuity-of-symptomatology standard applies to the claim for service connection tinnitus.

The Veteran testified that tinnitus began on active duty. He was exposed to loud noises as part of his duties as a helicopter crew chief. He first noticed ringing in his ears when he returned home from being stationed at Ford Ord. He noticed that his ears were ringing when he was home hunting and her was unable to hear any of the sounds of nature. He reports that from that time forward he has had constant ringing in his ears. He reports that he went to the doctor was told the condition was called tinnitus. 

The Board acknowledges the February 2010 examiner's opinion which stated that the Veteran's military noise exposure has not caused or resulted in hearing loss or tinnitus. The examiner bases the opinion on the fact that the Veteran had significant noise exposure in occupational and recreational activities after service. However, the VA examiner does not specifically consider whether the tinnitus condition could have began in service.   

Accordingly, the Board is left with the Veteran's statements endorsing in-service exposure to loud noises, in-service onset of tinnitus symptoms, and his report of continuous symptoms since onset.  To the extent that tinnitus is capable of lay observation, the Veteran is competent to report on his symptoms.  Thus, his endorsements regarding in-service onset and continuing symptoms there-after are competent and probative.   

Throughout his appeal, and in statements and testimony to VA, the Veteran has consistently maintained that symptoms of tinnitus began during service and have been continuous until the present time.  Thus, without probative evidence to rebut the presumption of service connection under 38 C.F.R. § 3.309, and resolving doubt in the Veteran's favor, service connection is established.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.307, 3.309.  

II. Duties to Notify and Assist

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in an August 2009 letter. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with several VA examinations which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his bilateral hearing loss and tinnitus.    


ORDER

The claim for service connection for bilateral hearing loss is denied. 

The claim for service connection for tinnitus is granted. 


REMAND

The Veteran claims that in-service incurrence of pneumonia is linked to his current disability of chronic bronchitis.  He testified that he got sick after being out in the rain all night while stationed at Fort Ord. He claims that he now has a spot on his lung and gets sick at least once a year with a respiratory infection. The Veteran does have a diagnosed left upper lobe pneumonia condition in service in January 1982. Furthermore, the Veteran has documented bronchitis in March 2007, November 2007 and November 2008. 

The Veteran has not had a VA examination to ascertain whether there is a nexus between his in-service pneumonia condition and his current chronic bronchitis. 

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veteran is also encouraged to submit and/or identify any other treatment records relating to his current respiratory condition. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA evaluation in order to determine the nature and etiology of his chronic bronchitis condition.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent of more) that his current respiratory condition had its onset during active service; is related to the Veteran's January 1982 left upper lobe pneumonia condition and/or is otherwise originated during active service. 

All relevant medical records must be made available to the examiner for review of pertinent documents therein. The examination report should specifically state that such a review was conducted. A rationale for all opinions should be provided. 

2. Then, readjudicate the issues of service connection for the claimed respiratory condition. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


